[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: PREJUDGMENT REMEDY
The court finds that the plaintiff, John Lynch has failed to establish that there is probable cause that he will prevail in his application for prejudgment remedy.
The court adopts the facts and findings made in CandaceGarthwaite v. John Lynch, CV95-0146452 in this case. The court has found that there was rent due under the lease and a credit has been given in the aforementioned case. The court has reviewed the list of clients set forth as Exhibit N and finds it not to be any trade secret protected in favor of the defendant. The court finds that it is not a statutory trade secret under § 35-50 et. seq. The court further finds that there has been no proof to show that there is probable cause that any of the files that she took and returned contained trade secrets under the act.
The court further finds that she did not engage in executive search and recruiting business and competition with Lynch in violation of any agreement. In fact, both parties were candid in admitting that there was no written agreement. The best that Mr. Lynch testified to was that it was the custom in the trade not to compete with another's clients.
Accordingly, the prejudgment remedy sought is denied as there is not probable cause to sustain the validity of the claim.
KARAZIN, J.